UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4294



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LEROY EDWARD BROWN, JR.,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00188-NCT)


Submitted:   April 24, 2008                 Decided:   April 28, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Milton B. Shoaf, Salisbury, North Carolina, for Appellant. Paul
Alexander Weinman, Assistant United States Attorney, Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leroy Edward Brown, Jr., pled guilty to conspiracy to

possess and utter counterfeited and forged American Express Gift

Cheques, in violation of 18 U.S.C. § 371 (2000).      He was sentenced

to a term of twenty-one months imprisonment and three years of

supervised release, and ordered to make restitution in the amount

of $2800.     Brown’s attorney has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), arguing that the twenty-one-

month within-guideline sentence was unreasonable, but stating that,

in his view, there are no meritorious issues for appeal.      Brown was

informed of his right to file a pro se supplemental brief, but he

has not done so.    We affirm the conviction and sentence.

            On appeal, counsel suggests that the district court

plainly erred by not stating that it had considered the sentencing

factors set out in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007)

before   pronouncing    sentence.       We   review   a   sentence   for

reasonableness, applying an abuse of discretion standard.       Gall v.

United States, 128 S. Ct. 586, 597 (2007); see also United States

v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).     We must first ensure

that the district court committed no procedural error and then

consider the substantive reasonableness of the sentence. Gall, 128

S. Ct. at 597.

            The sentencing record discloses no procedural error.

Although the court did not mention § 3553(a), it considered and


                                - 2 -
discussed several § 3553(a) factors as it explained its decision to

sentence Brown at the high end of the guideline range.   Brown has

not rebutted on appeal the presumption of reasonableness afforded

his within-guidelines sentence.    See United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007) (“A sentence within the proper

Sentencing Guidelines range is presumptively reasonable.”); see

also Rita v. United States, 127 S. Ct. 2456, 2462 (2007) (upholding

presumption of reasonableness of within-guidelines sentence).

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

the conviction and sentence.      This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.       If the client

requests that such a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                               - 3 -